                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                             CLEVELAND DIVISION

 In Re:                                         Case No. 19-12844-aih

 Latonya D. Hayes                               Chapter 7

 Debtor.                                        Judge Arthur I. Harris

                               NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                P.O. Box 476
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
                                CERTIFICATE OF SERVICE

I certify that on May 13, 2019, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Debra E. Booher, Debtor’s Counsel
       charlotte@bankruptcyinfo.com

       Sheldon Stein, Chapter 7 Trustee
       ssteindocs@gmail.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Latonya D. Hayes, Debtor
       20551 Trebec Blvd.
       Cleveland, OH 44119


                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor
